USCA4 Appeal: 21-4308     Doc: 25        Filed: 08/29/2022   Pg: 1 of 5




                                           UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 21-4186


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                     v.

        FREDDIE LEE MCRAE,

                           Defendant - Appellant.



                                             No. 21-4308


        UNITED STATES OF AMERICA,

                           Plaintiff - Appellee,

                     v.

        FREDDIE LEE MCRAE,

                           Defendant - Appellant.



        Appeals from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:19-cr-00268-LMB-1)


        Submitted: June 27, 2022                                    Decided: August 29, 2022
USCA4 Appeal: 21-4308      Doc: 25         Filed: 08/29/2022    Pg: 2 of 5




        Before KING, DIAZ, and RUSHING, Circuit Judges.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Matthew B. Kaplan, KAPLAN LAW FIRM, Arlington, Virginia, for
        Appellant.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-4308      Doc: 25        Filed: 08/29/2022     Pg: 3 of 5




        PER CURIAM:

               Freddie Lee McRae pleaded guilty to three counts of brandishing a firearm during

        and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(a)(ii). The

        predicate crime of violence for two of the counts was armed bank robbery, in violation of

        18 U.S.C. § 2113(a), (d), and for the final count, Hobbs Act robbery, in violation of 18

        U.S.C. § 1951(a). The district court sentenced McRae to the statutory minimum of 84

        months on each count, to be served consecutively, for a total term of 252 months’

        imprisonment. On appeal, counsel has filed a brief pursuant to Anders v. California, 386

        U.S. 738 (1967), stating that there are no meritorious grounds for appeal but questioning

        whether McRae knowingly and intelligently waived his right to appeal and whether armed

        bank robbery and Hobbs Act robbery constitute valid crimes of violence for his § 924(c)

        convictions. The Government has moved to dismiss the appeal pursuant to the appellate

        waiver in McRae’s plea agreement. For the reasons that follow, we affirm in part and

        dismiss in part.

               We review the validity of an appellate waiver de novo and “will enforce the waiver

        if it is valid and the issue appealed is within the scope of the waiver.” United States v.

        Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

        voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

        the totality of the circumstances, including the experience and conduct of the defendant,

        his educational background, and his knowledge of the plea agreement and its terms.”

        United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal quotations marks

        omitted). Generally, “if a district court questions a defendant regarding the waiver of

                                                    3
USCA4 Appeal: 21-4308       Doc: 25          Filed: 08/29/2022       Pg: 4 of 5




        appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that the

        defendant understood the full significance of the waiver, the waiver is valid.” Id. (internal

        quotation marks omitted).

               Before accepting a guilty plea, the district court must conduct a plea colloquy in

        which it informs the defendant of, and determines the defendant understands, the rights he

        is relinquishing by pleading guilty, the charges to which he is pleading, and the maximum

        and mandatory minimum penalties he faces. Fed. R. Crim. P. 11(b)(1). The court must

        also ensure that the plea is voluntary and not the result of any threats, force, or promises

        not contained in the plea agreement, Fed. R. Crim. P. 11(b)(2), and that there is a factual

        basis for the plea, Fed. R. Crim. P. 11(b)(3). Because McRae did not seek to withdraw his

        guilty plea, we review the adequacy of the Rule 11 hearing for plain error. United States

        v. Williams, 811 F.3d 621, 622 (4th Cir. 2016). “Under the plain error standard, [we] will

        correct an unpreserved error if (1) an error was made; (2) the error is plain; (3) the error

        affects substantial rights; and (4) the error seriously affects the fairness, integrity, or public

        reputation of judicial proceedings.” United States v. Harris, 890 F.3d 480, 491 (4th Cir.

        2018) (internal quotation marks omitted).

               We have thoroughly reviewed the record and conclude that the district court

        complied with the requirements of Rule 11 and ensured that McRae was competent to plead

        guilty and was pleading guilty knowingly and voluntarily. Moreover, our review of the

        record confirms that McRae knowingly and voluntarily waived his right to appeal his

        convictions and sentence. We therefore conclude that the waiver is valid and enforceable.



                                                        4
USCA4 Appeal: 21-4308         Doc: 25      Filed: 08/29/2022      Pg: 5 of 5




               Counsel also questions whether Hobbs Act robbery and armed bank robbery are

        crimes of violence and, therefore, whether McRae’s § 924(c) convictions are invalid.

        However, as counsel concedes, we have held that both Hobbs Act robbery and armed bank

        robbery constitute crimes of violence. United States v. Mathis, 932 F.3d 242, 265-66 (4th

        Cir. 2019) (Hobbs Act robbery); United States v. McNeal, 818 F.3d 141, 157 (4th Cir.

        2016) (armed bank robbery).

               In accordance with Anders, we have reviewed the entire record in these appeals and

        have found no potentially meritorious issues outside the scope of McRae’s valid appellate

        waiver. We therefore grant the Government’s motion to dismiss in part and dismiss the

        appeal as to all issues within the scope of the waiver. We affirm as to any issue outside the

        scope of the waiver. This court requires that counsel inform McRae, in writing, of the right

        to petition the Supreme Court of the United States for further review. If McRae requests

        that a petition be filed, but counsel believes that such a petition would be frivolous, then

        counsel may move in this court for leave to withdraw from representation. Counsel’s

        motion must state that a copy thereof was served on McRae.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                               AFFIRMED IN PART,
                                                                               DISMISSED IN PART




                                                     5